UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6868


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALU KALU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III,
Chief District Judge. (5:09-cr-00061-D-1; 5:12-cv-00142-D)


Submitted:   September 19, 2013           Decided:   October 21, 2013


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalu Kalu, Appellant Pro Se. Shailika K. Shah, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kalu Kalu seeks to appeal the district court’s order

denying    relief        on   his   28   U.S.C.A.         §    2255       (West    Supp.      2013)

motion.     The order is not appealable unless a circuit justice or

judge     issues    a     certificate         of    appealability.                28    U.S.C.    §

2253(c)(1)(B) (2006). A certificate of appealability will not

issue     absent     “a       substantial      showing             of    the   denial        of   a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that       reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537     U.S.    322,      336-38

(2003).

            We have independently reviewed the record and conclude

that Kalu has not made the requisite showing. Accordingly, we

deny a certificate of appealability and dismiss the appeal. We

dispense     with        oral    argument      because             the    facts        and   legal

contentions      are      adequately     presented            in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                        DISMISSED




                                              2